Name: Council Directive 80/1269/EEC of 16 December 1980 on the approximation of the laws of the Member States relating to the engine power of motor vehicles
 Type: Directive
 Subject Matter: organisation of transport;  European Union law;  mechanical engineering;  technology and technical regulations
 Date Published: 1980-12-31

 Avis juridique important|31980L1269Council Directive 80/1269/EEC of 16 December 1980 on the approximation of the laws of the Member States relating to the engine power of motor vehicles Official Journal L 375 , 31/12/1980 P. 0046 - 0067 Finnish special edition: Chapter 13 Volume 11 P. 0060 Greek special edition: Chapter 13 Volume 10 P. 0117 Swedish special edition: Chapter 13 Volume 11 P. 0060 Spanish special edition: Chapter 13 Volume 11 P. 0134 Portuguese special edition Chapter 13 Volume 11 P. 0134 COUNCIL DIRECTIVE of 16 December 1980 on the approximation of the laws of the Member States relating to the engine power of motor vehicles (80/1269/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the technical requirements which motor vehicles must satisfy pursuant to certain national laws relate inter alia to the method of measuring engine power which must be used to indicate the engine power of a vehicle type; Whereas those requirements differ from one Member State to another ; whereas this results in technical barriers to trade which must be eliminated by all Member States adopting the same requirements either in addition to or in place of their existing rules, in order in particular to allow the EEC type-approval procedure which was the subject of Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (4), as last amended by Directive 80/1267/EEC (5), to be introduced in respect of each type of vehicle, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive, "vehicle" means any motor vehicle intended for use on the road, with or without bodywork, having at least four wheels and a maximum design speed exceeding 25 km/h, with the exception of vehicles which run on rails and of agricultural tractors and machinery. Article 2 No Member State may refuse to grant EEC type-approval or national type-approval in respect of a vehicle, or refuse or prohibit the sale, registration, entry into service or use of a vehicle, on grounds relating to its engine power if this has been determined in accordance with Annexes I and II. Article 3 Any amendments necessary for adapting the requirements of the Annexes to take account of technical progress shall be adopted in accordance with the procedure laid down in Article 13 of Directive 70/156/EEC. Article 4 1. Member States shall bring into force the provisions necessary in order to comply with this Directive within 18 months of its notification. They shall forthwith inform the Commission thereof. (1)OJ No C 104, 28.4.1980, p. 9. (2)OJ No C 265, 13.10.1980, p. 76. (3)OJ No C 182, 21.7.1980, p. 3. (5)(4)OJ No L 42, 23.2.1970, p. 1. (6)(5)See page 34 of this Official Journal. 2. Member States shall ensure that the texts of the main provisions of national law which they adopt in the field covered by this Directive are communicated to the Commission. Article 5 This Directive is addressed to the Member States. Done at Brussels, 16 December 1980. For the Council The President Colette FLESCH ANNEX I DETERMINATION OF ENGINE POWER 1. EEC TYPE-APPROVAL 1.1. Application for EEC type-approval The application for EEC type-approval for a vehicle type in respect of the engine power is submitted by the vehicle manufacturer or his authorized representative. 1.1.1. It must be accompanied by three copies of the document mentioned below and of the following: 1.1.1.1. Information sheet duly completed, 1.1.1.2. Information required in Appendix 1 or 2. 1.1.2. If the technical service responsible for the type-approval tests carries out the tests itself, a vehicle representative of the vehicle type to be approved must be provided. 1.2. Documents Where an application within the meaning of 1.1 is accepted, the competent authority must prepare the document, the model for which is contained in Annex II. In order to draw up this document, the competent authority of the Member State conducting the EEC type-approval tests may use the report prepared by an approved or recognized laboratory pursuant to the provisions of this Directive. 2. SCOPE 2.1. This method applies to internal combustion engines used for the propulsion of category M and N vehicles as defined in Annex I to Directive 70/156/EEC, belonging to either of the following types. 2.1.1. Internal combustion piston engines (positive ignition or diesel), excluding free-piston engines; 2.1.2. Rotary piston engines. 2.2. This method applies to naturally aspirated or supercharged engines. 3. DEFINITIONS For the purposes of this Directive, 3.1. "Net power" means the power obtained on the test-bed at the end of the crankshaft or its equivalent at the corresponding engine speed with the auxiliaries listed in Table 1. If the power measurement can be carried out with a mounted gearbox only, the efficiency of the gearbox is to be taken into account. 3.2. "Maximum net power" means the maximum value of the net power measured at full engine load. 3.3. "Standard-production equipment" means equipment provided by the manufacturer for a particular application. 4. ACCURACY OF THE MEASUREMENTS OF FULL LOAD POWER 4.1. Torque 4.1.1. Subject to 4.1.2, the capacity of the dynamometer must be such that the first quarter of its scale is not used. The measuring system must be accurate to within ± 0 75 % of the maximum scale value (excluding the first quarter). 4.1.2. The scale region between one sixth and one quarter of the maximum scale may however be used if the system accuracy at one sixth of the scale is within ± 0 725 % of the maximum scale value. 4.2. Engine speed The measurement must be accurate to within ± 0 75 %. Engine speed must be measured preferably with an automatically synchronized revolution counter and chronometer (or counter-timer). 4.3. Fuel consumption ± 1 % overall for the apparatus used. 4.4. Engine inlet air temperature ± 2 ºC. 4.5. Barometric pressure ± 2 mbar. 4.6. Pressure In test-bed exhaust extraction duct (see note 1 to Table 1) 4.7. Pressure in inlet manifold : ± 0 75 mbar. 4.8. Pressure In vehicle exhaust pipe : ± 2 mbar. 5. NET POWER OF THE ENGINE 5.1. Tests 5.1.1. Auxiliary equipment During the test, the auxiliary equipment to be fitted as specified below must be installed on the engine, as far as possible in the same position as that in which it would be for the particular use in question. 5.1.1.1. Auxiliary equipment to be fitted The auxiliary equipment to be fitted during the test for determination of the net power of the engine is listed in Table 1 below. 5.1.1.2. Auxiliary equipment to be removed Certain auxiliary equipment which is necessary only for the operation of the vehicle and which may be mounted on the engine must be removed for the test. The following non-exhaustive list is given by way of example: - air compressor for brakes, - power steering compressor, - suspension compressor, - air-conditioning system, - cooling equipment for hydraulic transmission and/or gearbox oil. Where accessories cannot be removed, the power absorbed by them in the unloaded condition may be determined and added to the engine power measured. TABLE 1 Auxiliary equipment to be included for the test to determine net power of engine >PIC FILE= "T0013845"> >PIC FILE= "T0013846"> 5.1.1.3. Auxiliary equipment for starting diesel engines For the auxiliary equipment used in starting diesel engines, the two following cases must be considered: 5.1.1.3.1. Electrical starting : The generator is fitted and it supplies, where necessary, the auxiliary equipment essential for the operation of the engine. 5.1.1.3.2. Starting other than electrical : If there are any electrically operated accessories essential for the operation of the engine, the generator is fitted and supplies these accessories. Otherwise, it is removed. In either case., the system for producing and accumulating the energy necessary for starting is fitted and operates in the unloaded condition. 5.1.2. Setting conditions The setting conditions for the test to determine net power are indicated in Table 2. TABLE 2 Setting conditions >PIC FILE= "T0013847"> 5.1.3. Net power tests 5.1.3.1. The net power test must consist of a run at full throttle for positive ignition engines and at fixed full load injection-pump setting for diesel engines, the engine being equipped as specified in Table 1. 5.1.3.2. Performance data must be obtained under stabilized operating conditions, with an adequate fresh-air supply to the engine. The engine must have been run in accordance with the manufacturer's recommendations. Combustion chambers may contain deposits, but in limited quantity. Test conditions such as inlet air temperature must be selected as near to reference conditions (see 5.2) as possible in order to minimize the magnitude of the correction factor. 5.1.3.3. The temperature of the inlet air to the engine must be measured within 0 715 m upstream from the point of entry to the air cleaner, or, if no air cleaner is used, within 0 715 m of the air inlet horn. The thermometer or thermocouple shall be shielded from radiant heat and placed directly in the air stream. It must also be shielded from fuel spray-back. A sufficient number of locations must be used to give a representative average inlet temperature. The air flow must not be disturbed by the measuring device. 5.1.3.4. No data must be taken until torque, speed and temperature have remained substantially constant for at least one minute. 5.1.3.5. The engine speed during a measurement run must not deviate from the selected speed while readings are taken by more than ± 1 % or ± 10 rev/min, whichever is the greater. 5.1.3.6. Brake load, fuel consumption and inlet air temperature readings must be taken simultaneously ; the reading adopted for measurement purposes must be the average of two stabilized values differing by less than 2 % for brake load and fuel consumption. 5.1.3.7. A measurement time of not less than 60 seconds must be used when measuring speed or fuel consumption with a manually operated device. 5.1.3.8. Fuel 5.1.3.8.1. In the case of diesel engines, the fuel used must be as specified in Annex V to Council Directive 72/306/EEC of 21 August 1972 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in engines (1), with the addition, if necessary, of a commercial liquid or gaseous fuel recommended by the manufacturer. The fuel must not contain any smoke-suppressant additives. 5.1.3.8.2. In the case of positive ignition engines, the fuel used must be a commercial fuel, without any supplementary additive. The fuel described in Annex VI to Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to measures to be taken against air pollution by gases from positive-ignition engines of motor vehicles (2) as last amended by Directive 78/665/EEC (3), may also be used. 5.1.3.9. Cooling of the engine 5.1.3.9.1. Liquid-cooled engines The temperature of the coolant at the outlet from the engine must be kept within ±5 ºC from the upper thermostatically controlled temperature specified by the manufacturer. If no temperature is specified by the manufacturer, the temperature must be 80 ± 5 ºC. 5.1.3.9.2. Air cooled engines For air-cooled engines, the temperature at a point indicated by the manufacturer must be kept between the maximum value TM specified by the manufacturer and TM - 20 ºC. 5.1.3.10. The fuel temperature at the inlet of the injection pump or carburettor must be maintained within the limits set by the manufacturer. 5.1.3.11. The temperature of the lubricating oil measured in the oil sump or at the outlet from the oil cooler, if fitted, must be within the limits set by the manufacturer. 5.1.3.12. The exhaust gas temperature must be measured at a point in the exhaust pipe(s) adjacent to the outlet flange(s) of the exhaust manifold(s). It must not exceed the value specified by the manufacturer. 5.1.3.13. Auxiliary cooling system An auxiliary cooling system may be used if necessary to maintain the temperatures within the limits specified in 5.1.3.9. to 5.1.3.12. (1)OJ No L 190, 20.8.1972, p. 1. (2)OJ No L 76, 6.4.1970, p. 1. (3)OJ No L 223, 14.8.1978, p. 48. 5.1.4. Test procedure Take measurements at a sufficient number of engine speeds to define the full load power curve completely between the lowest and the highest engine speeds stated by the manufacturer. This range of speeds must include the speed of revolution at which the engine produces its maximum power. For each speed, the average of two stabilized measurements is taken. 5.1.5. Measurement of smoke index In the case of diesel engines, the exhaust gases must be examined during the test for compliance with the conditions set out in Annex VI to Directive 72/306/EEC. 5.2. Correction factors 5.2.1. Definition The correction factor is the coefficient K by which the observed power must be multiplied to determine the engine power under the atmospheric reference conditions specified in 5.2.2. 5.2.2. Atmospheric reference conditions 5.2.2.1. Temperature : 25 ºC. 5.2.2.2. Dry pressure (ps) : 990 mbar. 5.2.3. Conditions to be complied with in the laboratory >PIC FILE= "T0013848"> 5.2.4. Determination of correction factors 5.2.4.1. Positive-ignition engines (carburettor or injection) - factor Ka. The correction factor is obtained by applying the following formula: >PIC FILE= "T0013849"> where T = the absolute temperature in K at the air inlet to the engine; ps = the dry atmospheric pressure in mbar, in other words the total barometric pressure minus water vapour pressure. 5.2.4.2. Diesel engines - factor Kd 5.2.4.2.1. Naturally aspirated four-stroke diesel engines, and two-stroke diesel engines The correction factor is calculated by means of the following formula: >PIC FILE= "T0013850"> where T = the absolute temperature in K at the air inlet to the engine: ps = the dry atmospheric pressure in mbar. 5.2.4.2.2. Pressure charged four-stroke diesel engines 5.2.4.2.2.1. Exhaust driven turbo-charged engines No correction is made to the power. However, when the density of the ambient air differs by more than 5 % from the air density in the reference conditions (25 ºC and 1 000 mbar), the test conditions must be noted in the test report. 5.2.4.2.2.2. Mechanically supercharged engines 5.2.4.2.2.2.1. The ratio r is defined by the following formula: >PIC FILE= "T0013851"> where D = the amount of fuel delivered in mm3 for each engine cycle, V = the cylinder capacity of the engine in litres, P1 = the ambient pressure, P2 = the pressure at the engine inlet manifold, T1 = the ambient temperature in K (as defined in 5.1.3.3), T2 = the temperature at the engine inlet manifold in K. 5.2.4.2.2.2.2. The correction factor for mechanically supercharged engines is the same as that for naturally aspirated engines if r is equal to or greater than 50 mm3/litre, and it is equal to 1 if r is less than 50 mm3/litre. 5.3. Test report The test report must contain the results and all the calculations required to obtain the net power, as listed in Annex II, together with the characteristics of the engine listed in Appendix 1 or Appendix 2 to this Annex. 5.4. Modification of engine type Any modification of the engine with regard to the characteristics listed in Appendix 1 or Appendix 2 to this Annex must be reported to the competent authority. That authority may then either: 5.4.1. consider that the modifications made are not likely to have any substantial effect on the power of the engine, or 5.4.2. request that power of the engine be determined by carrying out such tests as it deems necessary. 6. NET POWER MEASUREMENT TOLERANCES 6.1. The net power of the engine as determined by the technical service may differ by ± 2 % from the net power specified by the manufacturer, with a 1 75 % tolerance for the engine speed. 6.2. The net power of an engine during a production conformity test may differ by ± 5 % from the net power determined in a type-approval test. Appendix 1 >PIC FILE= "T0013852"> >PIC FILE= "T0013853"> >PIC FILE= "T0013854"> >PIC FILE= "T0013855"> Appendix 2 >PIC FILE= "T0013856"> >PIC FILE= "T0013857"> >PIC FILE= "T0013858"> >PIC FILE= "T0013859"> ANNEX II >PIC FILE= "T0013860""PIC FILE= "T0013861"> >PIC FILE= "T0013862"> >PIC FILE= "T0013863">